           Case 2:14-cv-01936-APG-EJY Document 80 Filed 08/31/20 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   SUMMER A. JOHNSON
 4 Assistant United States Attorney
   U.S. Attorney’s Office
 5 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 6 Telephone: 702-388-6336
   Facsimile: 702-388-6787
 7 summer.johnson@usdoj.gov
   Attorneys for the United States
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA

10
   LN MANAGEMENT LLC SERIES 7241
11 BROOK CREST,                                    Case No. 2:14-cv-1936-APG-EJY

12                     Plaintiff,                  STIPULATION AND ORDER TO
                                                   EXTEND DATE FOR FILING JOINT
13 v.                                              PRETRIAL ORDER

14 UNITED STATES DEPARTMENT OF                     (Second Request)
   TREASURY – INTERNAL REVENUE
15 SERVICE; WELLS FARGO BANK
   N.A., et al.,
16
                 Defendants.
17
            WHEREAS, pursuant to the order of this Court (ECF No. 78), the parties were to file
18
     a Joint Pretrial Order on or before August 21, 2020. Since the entry of the Court’s Order,
19
     the Parties have engaged in discussions concerning the settlement of the instant action. To
20
     provide for additional time to discuss the resolution of this matter, IT IS HEREBY
21 STIPULATED AND AGREED by and between KERRY FAUGHNAN, ESQ., Attorney

22 for Plaintiff LN MANAGEMENT LLC SERIES 7241 BROOK CREST and SUMMER

23 A. JOHNSON, ESQ., of the United States Attorney’s Office, Attorney for Defendant

24

25

26
            Case 2:14-cv-01936-APG-EJY Document 80 Filed 08/31/20 Page 2 of 3



 1
     UNITED STATES DEPARTMENT OF TREASURY – INTERNAL REVENUE
 2   SERVICE, as follows:

 3          That the deadline for filing the Joint Pretrial Order be extended until September

 4   21, 2020.

 5
           Respectfully submitted this 31st day of August, 2020.
 6

 7                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
 8

 9    _/s/ Kerry Faughnan__________              /s/ Summer A. Johnson
      KERRY FAUGHNAN                            SUMMER A. JOHNSON
10    P.O. Box 335361                           Assistant United States Attorney
      North Las Vegas, Nevada 89086
11                                              Attorneys for the United States
      Attorney for Plaintiff
12

13
                                             ORDER
14
            IT IS SO ORDERED, Counsel for the parties shall file a Joint Pretrial Order on or
15
     before September 21, 2020.
16

17   DATE: August 31, 2020                    _______________________________________
                                              UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25
                                                 2
26
           Case 2:14-cv-01936-APG-EJY Document 80 Filed 08/31/20 Page 3 of 3



 1

 2
                                        Certificate of Service
 3
            I hereby certify that on August 31, 2020, I electronically filed the foregoing
 4
     STIPULATION AND ORDER TO EXTEND DATE FOR FILING JOINT PRETRIAL
 5
     ORDER with the Clerk of the Court for the United States District Court for the District of
 6
     Nevada using the CM/ECF system.
 7
                                                       /s/ Summer A. Johnson
 8                                                     SUMMER A. JOHNSON
                                                       Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   3
26
